Appleton, C. J.
This is a bill in equity against the respondent as guardian of -Edward Wakefield, a minor. It seeks the enforcement of a trust arising by implication of law, and not evidenced by any writing, and to compel the conveyance to the plaintiff of real estate the legal title to which was in the minor by descent, though the purchase money had been wholly paid by the complainant.
The minor is not made a party to the bill. We think he should be. The title to the land is in him, and the conveyance should come from him. The court appoint a guardian ad litem to see that his rights are properly defended. An infant institutes a suit in equity by his next friend, and defends by his guardian. The decree when made is against the infant. Story Eq. PL, § 70. Walsh v. Walsh, 116 Mass., 377. Tucker v. Bean, post, 352.
The infant not being made a party, the bill must be dismissed.

Bill dismissed.

Walton, Dickerson, Barrows, Daneorth and Libbey, JJ., concurred.